--------------------------------------------------------------------------------

Exhibit 10(m)
 
Texas Instruments Incorporated
Restricted Stock Unit Award Agreement
(Executive Officers)


RSU Form No. 2
2009 LTIP




Your award of restricted stock units (the “Award”) is subject to the following
terms and conditions, your acceptance of which is required within 120 days of
the Grant Date (as defined in Section 12 below).  Failure to accept this
Agreement by such date will result in termination of the Award without any
shares being issued.


The capitalized terms in this Agreement have the meaning stated in Section 12
except as otherwise specified.


1.  
Share Issuance.  Each restricted stock unit represents the right to receive one
share of common stock of the Company.  The shares covered by this Award will be
issued in your name on, or as soon as practicable (but no later than 60 days)
after, the date of vesting stated on your Employee Stock Grant Communication
(“Vesting Date”), except as provided below.



2.
Change in Employment Status.  The effect of changes in your employment status
with TI before the Vesting Date will be as follows:



 
(a)
Termination due to death or permanent disability:  The Award will continue to
full term subject to the other terms and conditions of this Agreement, and
shares will be issued to you or to your personal representatives, heirs,
legatees or distributees, as applicable, at such times and in such number and
manner as if you were still an employee of TI on the Vesting Date.



 
(b)
Termination (except for cause) when you are retirement eligible (normal or
early) either under the terms of the TI retirement or pension plan in your home
country or the country in which you work, as applicable (regardless of whether
you are a participant in such plan), or if there is no such plan, as may be set
forth in the laws or regulations in your home country or the country in which
you work, as applicable:  The Award will continue to full term subject to the
other terms and conditions of this Agreement, except that (subject to Section
2(c) and 2(e)) the number of shares issuable to you on the Vesting Date will be
reduced pro rata as follows:



The number of shares to be issued will be the number specified for the Vesting
Date on the Employee Stock Grant Communication, times a fraction equal to your
Pre-Retirement Period divided by the Vesting Period.  If the number of shares
calculated pursuant to the previous sentence includes a fraction of a share, the
number will be rounded up to the next whole share.  If your Award provides for
more than one Vesting Date, this calculation will be done to determine the
number of shares issuable on each Vesting Date.

 

--------------------------------------------------------------------------------

 

 
(c)
Involuntary Termination after a Change in Control:  If you experience an
Involuntary Termination within 24 months after a Change in Control, then shares
will be issued to you as described in Section 11(i) of the Plan, and the number
of shares will not be reduced by Section 2(b) or 2(e) of this Agreement.



 
(d)
Termination under other circumstances:  For any termination other than those
described above in this Section 2, the Award will terminate and become void
without any shares being issued.



 
(e)
Commencement of a Bridge to Retirement even if you subsequently return to full-
or part-time employment with TI:  The Award will continue to full term subject
to the other terms and conditions of this Agreement, except that (subject to
Section 2(c)) the number of shares issuable to you on the Vesting Date will be
reduced pro rata as follows:



The number of shares to be issued will be the number specified for the Vesting
Date on the Employee Stock Grant Communication, times a fraction equal to your
Pre-Bridge Period divided by the Vesting Period.  If the number of shares
calculated pursuant to the previous sentence includes a fraction of a share, the
number will be rounded up to the next whole share.  If your Award provides for
more than one Vesting Date, this calculation will be done to determine the
number of shares to be issuable on each Vesting Date.


 
(f)
Other changes in employment status:  No changes in your employment status at TI
other than those described above will affect the Award.



3.
Confidential Information and Competition.  See Section 9, particularly Section
9(c), for the effect of disclosure of confidential information or of competition
with TI.



4.
Employee Stock Grant Communication.  This Award was granted by the Compensation
Committee of the Company’s Board of Directors (the “Committee”).  In the event
of a conflict between the Employee Stock Grant Communication and the records of
the Committee, the latter shall govern and be determinative.



5.
Dividend Equivalents.  Each year in which this Award is in effect, you will
receive a payment equivalent to the cash dividends you would have received if
the shares to which you are entitled under this Award, but not yet issued in
your name, had already been issued to you (“Dividend Equivalents”); provided,
however, that no payment will be made if your Award has terminated before the
last dividend record date of the year for any reason other than vesting.  The
payment to which you are entitled under this paragraph will be made once each
year on or as soon as practicable after the date of the last cash dividend
payment in the year (but in any event before year-end).  The Dividend
Equivalents will be calculated for the record dates on which this Award was in
effect during the year.  If the number of shares to which you are entitled under
this Award is reduced pursuant to Section 2(b) or 2(e), then your right to
dividend equivalents will be correspondingly reduced with effect from the date
of your retirement or commencement of a Bridge to Retirement, as applicable.


 
2

--------------------------------------------------------------------------------

 

6.
Continuing Employment.  This Award will not constitute or be evidence of any
agreement or understanding, expressed or implied, on the part of TI to employ
you for any specific period.



7.
Transferability.  Your Award is not transferable except by will or by the laws
of descent and distribution.  During your lifetime, the shares issuable
hereunder may be issued only to you.



8.
Long-Term Incentive Plan.  Your Award is subject to all of the terms and
conditions of the Plan.  In the event of any conflict between such terms and
conditions and those set forth herein, the terms of the Plan shall govern and be
determinative.



9.
Confidential Information, Competition and Recoupment Policy.  By accepting your
Award, and in consideration for the Award and for the Company’s obligations set
forth in this Agreement, you agree with the Company as follows:



 
(a)
You recognize and acknowledge that in the course of your employment with TI, you
have obtained private or confidential information and proprietary data relating
to TI, including but not limited to TI’s trade secrets (“Confidential
Information”).  TI agrees that it will continue to provide you with access to
its Confidential Information to the extent necessary for you to carry out the
duties of your employment with TI.



 
(b)
You agree not to use or disclose to third parties, either directly or
indirectly, Confidential Information at any time, except with the prior written
consent of TI.  Without intending to limit the remedies available to TI, you
acknowledge that damages at law will be an insufficient remedy to TI if you
violate the terms of this Section 9(b) and agree that TI may apply for and have
injunctive relief in any court of competent jurisdiction specifically to enforce
the terms of this paragraph upon the breach or threatened breach of any such
terms or otherwise specifically to enforce such terms.



 
(c)
You agree that, if, during your employment and for a period of two years
thereafter you engage in Competition (as defined in Section 12(d)), either
directly or indirectly, for your own benefit or on behalf of any other person or
entity, or, if at any time, you use or disclose to third parties any
Confidential Information without the written consent of TI, then (i) the
Company’s obligation to issue shares under this Award will terminate and become
void, and (ii) you shall repay immediately to TI the Fair Market Value (as
defined in Section 12(m) below) of any shares of stock issued to you (or
immediately surrender to the Company the same number of shares of stock as were
issued to you) under this Award within three years prior to termination of your
employment or any time after termination of your employment.  If your Award
provides for more than one Vesting Date, then payment shall be made, or shares
surrendered, with respect to each such Vesting Date.  Any amount payable (or
number of shares subject to surrender) to the Company pursuant to this provision
may be reduced or waived as the Company, in its sole judgment, deems warranted
by the circumstances.


 
3

--------------------------------------------------------------------------------

 

 
(d)
In addition, you agree that this Award is subject to the recoupment policy
adopted by the Committee and in effect on the effective date of this Award.



 
(e)
You recognize and acknowledge that the provisions of this Section 9 are entered
into by you in consideration of, and as a material inducement to, the agreements
by the Company herein as well as an inducement for the Company to enter into
this Agreement, and that, but for your agreement to the provisions of this
Section 9, the Company would not have entered into this Agreement.



10.
Responsibility for Taxes.  You acknowledge that the ultimate liability for
income tax, social insurance or other tax-related withholding (“Tax-Related
Items”), including any taxes under Section 409A of the U.S. Internal Revenue
Code, in connection with this Award, the payment of Dividend Equivalents or the
issuance of shares hereunder, or the subsequent sale of such shares is your
responsibility, and that TI makes (a) no representations or undertakings with
respect to the treatment for tax purposes of this Award, any shares or Dividend
Equivalents received hereunder, the sale of such shares or any dividends paid on
issued shares and (b) does not commit to structure the grant to reduce your
liability for Tax-Related Items.  You authorize TI to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by TI, from Dividend Equivalents or from proceeds of
the sale of the shares.  If permissible under local law, TI may (a) sell or
arrange for the sale of shares that you acquire to meet the withholding
obligation for Tax-Related Items, and/or (b) withhold shares, provided that TI
only withholds the number of shares necessary to satisfy the minimum withholding
amount.  Finally, you shall pay to TI any amount of Tax-Related Items that TI
may be required to withhold that cannot be satisfied by the means described
above.



11.
Nature of Grant.  In accepting this Award, you acknowledge that:  (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, amended, suspended or terminated by the Company at any time, as
provided in the Plan; (b) all decisions with respect to future awards, if any,
will be at the sole discretion of the Company; (c) the Award is voluntary and
occasional and does not create any contractual or other right to receive future
Awards, or benefits in lieu of Awards; (d) you are voluntarily participating in
the Plan; (e) your Award is an extraordinary item that does not constitute
compensation for services rendered to TI; (f) your Award is not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, termination, pension or retirement benefits or
similar payments; (g) the Award will not be interpreted to form an employment
contract or relationship with TI; (h) the future value of the underlying shares
is unknown and cannot be predicted with certainty; and (i) if you receive
shares, the value of such shares may increase or decrease in value.


 
4

--------------------------------------------------------------------------------

 

12.
Certain Definitions.



 
(a)
The term “Agreement” means this Restricted Stock Unit Award Agreement.



 
(b)
The term “Change in Control” has the meaning specified in the Plan.



 
(c)
The term “Company” means Texas Instruments Incorporated and the term “TI” means
and includes Texas Instruments Incorporated (together with any successor) and
its subsidiaries.



 
(d)
The term “Competition” means:



 
(i)
engaging in any business activity similar to that in which you engaged during
your last three years of employment with TI for any person or entity selling,
marketing, designing or manufacturing products the same as, similar to, or that
compete with products that TI sells or markets in any area that TI sells or
markets such products;



 
(ii)
engaging in the selling or marketing of any products that are the same as,
similar to, or that compete with any products that you sold or marketed, or
attempted to sell or market, during the last three years of your employment with
TI in any area in which you sold or marketed, or attempted to sell or market,
such products;



 
(iii)
engaging in the manufacture or design of any products that are the same as,
similar to or that compete with any products that you sold or marketed, or
attempted to sell or market, or participated in the design or manufacture of,
during the last three years of your employment with TI; or



 
(iv)
engaging in the selling or marketing of any products that are the same as,
similar to, or that compete with any products that you participated in the
design or manufacture of during the last three years of your employment with TI
in any area in which TI has sold or marketed, or attempted to sell or market,
such products.



 
(e)
The term “Grant Date” means the effective date of grant of this Award.


 
5

--------------------------------------------------------------------------------

 

 
(f)
The term “Involuntary Termination” has the meaning specified in the Plan.



 
(g)
The term “the Plan” means the Texas Instruments 2009 Long-Term Incentive Plan.



 
(h)
The term “Pre-Retirement Period” means the number of whole 365-day periods from
(and including) the Grant Date through the earlier of (i) the day before your
termination is effective or (ii) the day before the beginning of any Bridge to
Retirement you have commenced after the Grant Date.



 
(i)
The term “Vesting Period” means the number of whole 365-day periods from (and
including) the Grant Date of the Award through the Vesting Date.



 
(j)
The term “Bridge to Retirement” means an unpaid leave of absence that TI has
granted you solely to enable you to qualify for retirement as described in
Section 2(b).

 
(k) 
The term “Pre-Bridge Period” means the number of whole 365-day periods from (and
including) the Grant Date of this Award through the day before you began your
Bridge to Retirement.



 
(l)
The term “Employee Stock Grant Communication” means the written communication
from the Company to you stating the date(s) of vesting and number of shares
under the Award.



 
(m)
The term “Fair Market Value” means the closing price of TI common stock on the
New York Stock Exchange on the day before the Vesting Date.



13.
Rights as Stockholder:  You will not have any rights as a stockholder of the
Company in respect of any shares of common stock of the Company issuable under
this Award unless and until such shares are issued in your name and delivered to
you in accordance with the provisions hereof.



14.
Texas Law.  This Agreement and specifically the provisions of Section 9 hereof
shall be construed both as to validity and performance and enforced in
accordance with the laws of the State of Texas without giving effect to the
principles of conflict of laws thereof.



15.
Severability.  The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



END


By accepting this Restricted Stock Unit Award Agreement, I acknowledge I have
read and I agree to be bound by all of the terms and conditions set forth above,
including Section 9 relating to Confidential Information, Competition and
Recoupment Policy.

 
 5

--------------------------------------------------------------------------------